DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit, detection unit, a first image generation unit, a second image generation unit, an output unit, a setting unit, an extracion unit, a storage unit in claims 1-19 .

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 14, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2014/0086504 A1) in view of KAJIMOTO (US 2018/0336783 A1).

Arai teaches an image processing apparatus comprising: a memory and at least one processor and/or at least one circuit which function as: an input unit configured to input an image; a detection unit configured to detect a pixel value of each pixel of an input image(¶¶0108) and obtain at least one of a maximum value, a minimum value, and an average value of pixel values for each of predetermined sections of the input image (¶¶0100,0086-0087); a first image generation unit configured to generate a first image indicating a frequency of pixel values of the input image (¶¶0086-0087), where a position of a pixel and a pixel value are associated; (¶¶0086-0088); and a display unit configured to superimpose the second image on the input image and display the result (¶¶0124-0125).
Arai does not explicitly teach “a second image generation unit configured to generate a second image in which additional information including at least one of the maximum value, the minimum value, and the average value is superimposed on the first image " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by KAJIMOTO. In particular, KAJIMOTO teaches a second image generation unit configured to generate a second image in which additional information including at least one of the maximum value, the minimum value, and the average value is superimposed on the first image (i.e., see ¶0010,0011) as recited in present claimed invention.
In view of the above, having the system of Arai and given the well-established teaching of KAJIMOTO, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Arai as taught by KAJIMOTO, since KAJIMOTO state that such modification would allow the user more guidance.

Arai in view of KAJIMOTO further teaches the processor and/or the circuit function as a third image generation unit configured to generate a third image in which at least one of the first image and the second image are superimposed on the input image, and wherein the display unit displays the third image.

 	As of Claim 7: Arai in view of KAJIMOTO further teaches the pixel value is a luminance value or a pixel component value.
 	As of Claim 11: Arai teaches an image capture apparatus comprising: a memory and at least one processor and/or at least one circuit which functions as: an input unit configured to input a synchronization signal for synchronizing an image capturing operation with another image capture apparatus; a detection unit configured to detect a pixel value of each pixel of a shot image and obtain at least one of a maximum value, a minimum value, and an average value of pixel values for each of predetermined sections of the shot image(¶¶0100,0086-0087); a first image generation unit configured to generate a first image indicating a frequency of pixel values of the shot image, where a position of a pixel and a pixel value are associated (¶¶0124-0125).
Arai does not explicitly teach “a second image generation unit configured to generate a second image in which additional information including at least one of the maximum value, the minimum value, and the average value is superimposed on the first image; and an output unit configured to output to the other image capture apparatus a response signal into which the additional information is inserted " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by KAJIMOTO. In particular, KAJIMOTO teaches a second image generation unit configured to generate a second image in which additional information including at least one of the maximum value, the minimum value, and the average value is superimposed on the first image; and an output 
In view of the above, having the system of Arai and given the well-established teaching of KAJIMOTO, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Arai as taught by KAJIMOTO, since KAJIMOTO state that such modification would allow the user more guidance.

 	As of Claim 14. An image processing method for Claim 1 and all limitations are addressed in claim 1.
 	As of Claim 16. an image processing method for Claim 11 and all limitations are addressed in claim 11.
 	As of Claim 17: Claim 17 is addressed in claim 11. Moreover,  a non-transitory computer-readable storage medium storing a program for causing a computer to execute an image processing method (¶0038 of KAJIMOTO).
 	As of Claim 19: Claim 19 is addressed in claim 11. Moreover,  a non-transitory computer-readable storage medium storing a program for causing a computer to execute an image processing method (¶0038 of KAJIMOTO).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3: the prior art of record fails to teach or fairly suggest the limitations of claim 3, in combination with claims 1 and 2, that includes, “wherein the processor and/or the circuit function as: a setting unit configured to be able to set a target value of the additional information for the first image displayed on the display unit; and a storage unit configured to, in a case where a target value has been set by the setting unit, add the second image to which the target value was added to the input image and store the result, and in a case where a target value has not been set by the setting unit, add at least one of the first image and the second image to the input image and store the result.
”
	As of Claims 4-6: Claims 4-6 are dependent on Claim 3 and are allowed as well.

As of Claim 12: the prior art of record fails to teach or fairly suggest the limitations of claim 12, in combination with claim 11, that includes, “wherein the processor and/or the circuit function as: a display unit configured to superimpose the first image or the second image on the shot image and display the result; a setting unit configured to set a target value of the additional information for the first image displayed on the display unit; and wherein of the output unit outputs a response signal into which the target value is inserted.”
 	As of Claim 13: Claim 13 is dependent on Claim 12 and is objected as allowable subject matter as well.





Allowable Subject Matter
Claims 8,9,10,15, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 8: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 8 that includes, “wherein the second image capture apparatus has a memory 
As of claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 9 that includes, “an extraction unit configured to extract additional information detected from a shot image of the other image capture apparatus included in a response signal outputted by the other image capture apparatus with respect to a synchronization signal outputted to the other image capture apparatus; and a generation unit configured to generate a third image in which the additional information is superimposed on at least one of the first image and the second image, wherein a pixel value of each pixel of a shot image of the other image capture apparatus is 

As of Claims 10 : Claims 10 depend from Claim 9 and is allowed as well.

As of claim 15: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 15 that includes, “outputting a synchronization signal for synchronizing an image capturing operation with another image capture apparatus; extracting additional information detected from a shot image of the other image capture apparatus included in a response signal outputted by the other image capture apparatus with respect to a synchronization signal outputted to the other image capture apparatus; and generating a third image in which the additional information is superimposed on at least one of the first image and the second image, wherein a pixel value of each pixel of a shot image of the other image capture apparatus is detected and the additional information includes at least one of a maximum value, a minimum value, and an average value of pixel values for each of predetermined sections of the shot image.”
 	As of claim 18: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 18 that includes, “outputting a synchronization signal for synchronizing an image capturing operation with another image capture apparatus; extracting additional information detected from a shot image of the other image capture apparatus included in a response signal outputted by the other image capture apparatus with respect to a synchronization signal outputted to the other image capture apparatus; and generating a third image in which the additional information is superimposed on at least one of the first image and the second image, wherein a pixel value of each pixel of a shot image of the other image capture apparatus is detected and the additional information includes at least one of a maximum value, a minimum value, and an average value of pixel values for each of predetermined sections of the shot image.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697